Citation Nr: 1731099	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in July 2015.  A transcript of the hearing is associated with the record.  The Board notes that the Veterans law Judge who presided over the July 2015 hearing is no longer with the Board.  In May 2017, the Veteran was sent a letter notifying him of that fact and informing him of his option to have another hearing before a current member of the Board.  In a May 2017 response, the Veteran elected not to have another hearing and to have his case decided based on the evidence of record.  Therefore, there is no bar to proceeding with a final decision at this time.

This claim was previously before the Board in September 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's hearing is no worse than Level V in either ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.  § 1155 (2016); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss disability is more severe than is contemplated by a 20 percent rating. 

At a December 2009 VA audiology evaluation, the Veteran reported that he had great difficulty hearing when people spoke to him, and that his symptoms had worsened considerably from the date of his last audiological examination.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
60
70
70
70
67.5
Left Ear
55
65
70
70
65

Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II for both ears.  38 C.F.R. § 4.85, Table VI (2016).  As the Veteran has exceptional patterns of hearing loss, application of those values to Table VIa results in a numeric designation of Level V for both ears.  38 C.F.R. § 4.85, Table VIa; 4.86 (2016).  Application of those levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating. 

After that examination, the record remains largely silent for any complaints of or treatment for hearing loss.  Significantly, medical evidence of record, including the Veteran's medical treatment records from approximately 2009 through 2015, showed the Veteran explicitly denying any change in his hearing loss, while being treated for a plethora of other disabilities.  Specifically, in VA treatment notes between October 2009 and September 2010, the Veteran denied changes in his hearing, and referred to his hearing status as "good."  

In an October 2012 treatment note, the examiner indicated that the Veteran had a history of difficulty giving reliable responses on hearing tests and reluctance to respond to tones or speech that sounded soft to him.  An August 2014 treatment note showed the Veteran expressly refusing an audiology evaluation, and questioning why a consultation was submitted as he had no complaints other than intermittent tinnitus.  He also denied otalgia and otorrhea.  Treatment records indicated the Veteran was scheduled for an audiogram, but that he did not appear.  

At his July 2015 videoconference hearing, the Veteran reported that it was very difficult for him to understand people that were talking to him, and that often, people he is conversing with were forced to repeat themselves.  He reported a drastic worsening of his hearing from his prior examination, and that people needed to repeat themselves frequently for him to hear and understand them.  

An October 2015 VA audiology evaluation yielded inconclusive results.  The audiologist indicated that the Veteran had to be re-instructed and re-tested several times, but the results remained inconsistent and unreliable.  The examiner noted that the Veteran was asked repeatedly to press a button when hearing the beeps, even if soft, and he did not comply in a reliable manner.  Speech recognition testing was performed on the Veteran and he was able to respond to speech at a level well below the level at which he claimed to hear the tones.  The examiner opined that the results were unreliable because correctly identifying speech was much more complicated than responding to puretones, and therefore, the Veteran should not be able to respond to speech at a lower level.  The examiner noted that speech recognition was 96 percent in the right ear and 100 percent in the left ear.  Acoustic emittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were all normal bilaterally.  

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at his December 2009 VA audiology evaluation.  As the Veteran seems to have a history of unreliability in responses during audiological examinations, the Board will consider only the evidence provided, and cannot assume evidence which is not of record.  

The Veteran's bilateral hearing loss has not been shown to be worse than Level V in the right ear and Level V in the left ear.  Those results fall within the schedular criteria for a 20 percent rating.  Therefore, the criteria for a rating in excess of 20 percent have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

Consideration has also been given to assigning a staged rating.  However, at no time during the period in question has the evidence indicated that the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


